People ex rel. Kennedy v Warden, Vernon C. Bain Ctr. (2021 NY Slip Op 00050)





People ex rel. Kennedy v Warden, Vernon C. Bain Ctr.


2021 NY Slip Op 00050


Decided on January 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2020-09540

[*1]The People of the State of New York, ex rel. Terrance Kennedy, petitioner,
vWarden, Vernon C. Bain Center, respondent.


Christopher Renfroe, Forest Hills, NY, for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Michael J. Curtis, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Terrance Kennedy upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 989/18.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court